 

 

 

 

 

  

___________________ REALTY

STANDARD ASSET PURCHASE CONTRACT AND RECEIPT

 

 

 

_____

Date: _______________, 2016

 

EXPERIENCE ART AND DESIGN, INC., a Nevada corporation (herein referred to as
"EXAD” or “Buyer") and ________, LLC, a Florida Limited Liability Company
(herein referred to as “_____” or “Seller”) hereby agree that, upon acceptance
of this contract, Seller shall sell and Buyer shall purchase, the business known
as:______ DRY CLEANER located at _____________________________________________
County, Florida including certain assets, including all furniture, fixtures,
equipment, inventory, accounts receivable (where applicable), goodwill, and
general intangibles, (the tangible assets are set forth in Schedule "A")
pursuant to the terms and conditions of this Standard Asset Purchase Contract
and Receipt and any addendums or amendments (“Contract”).

 

$   400,000

A. Purchase Price.

 

 

$               0

 

B. Earnest Money Deposit received.  All Deposits to be held by THE ___________
GROUP TRUST ACCOUNT (hereinafter referred to as “Broker/Escrow Agent”).  All
parties acknowledge that all funds are subject to collection and that funds will
not be disbursed until they are collected.  All funds will be held in a
non-interest bearing account.

 

 

$    *25,000

 

C. As deposit upon acceptance of this offer by Seller, to be received in the
form of a check. Deposits to be held by THE ___________ GROUP TRUST ACCOUNT
(hereinafter referred to as "Broker/Escrow Agent".) Seller and Buyer acknowledge
that checks accepted by Broker and/or Escrow Agent are subject to collection.
Escrow funds will not be disbursed until they have been cleared by said bank.
Escrow accounts will not bear interest.

 

 

$   375,000

D.  Cashier's Check payable to Closing Agent at or before Closing.

 

 

$              0

 

E.  Promissory Note, as set out in Paragraph 4, made in favor of and to be
delivered to Seller at Closing payable in __ equal consecutive monthly payments
of $________ which includes interest at the rate of _____% per annum. The first
payment shall be due 30 days after Closing.

 

 

$               0

F.__N/A________________________________________________________

 

 

$    400,000

 

PURCHASE PRICE TOTAL

 

The unpaid balance of any promissory note or other deferred indebtedness to be
assumed by Buyer and mentioned above is approximate. Any adjustments thereto
shall be made to the cash portion provided at Closing.

 

IT IS HEREBY AGREED THAT:

 

1.  ACCEPTANCE OF OFFER AND COUNTEROFFER: Buyer's offer shall remain open for
Seller's written acceptance on or before: 5:00 o’clock PM on August 3, 2016,
Seller shall accept this offer by executing this Standard Asset Purchase
Contract and Receipt and deliver to Broker.  If Seller fails to accept Buyers
Offer, the time for acceptance of any counteroffer shall be two (2) business
days excluding any holidays.

 

Page 1 of  8

SELLER’S INITIALS  ______________
                                                                         BUYER’S
INITIALS  __DL____________ 

               
                                                                                                      BBF70
(Revised 01//06/03)  

--------------------------------------------------------------------------------

2.  CLOSING DATE: The undersigned hereby agree to execute any and all documents
necessary to close this transaction. The Closing Date for this sale shall be on
or before September 15, 2016**. Any extension of this Closing Date must be in
writing and signed by Buyer and Seller.

 

3.  CLOSING AGENT, COSTS AND PRORATIONS: The parties hereby appoint
_____________, ESQ., as Closing Agent to receive, deposit and distribute funds
for the parties as set forth in this Contract.  The parties agree that the
Closing Agent shall prepare and obtain escrow instructions, closing documents
and instruments evidencing the terms and conditions of this transaction as are
required for the closing and conduct the closing and provide for recording of
the documents. Buyer and Seller agree to execute said documents as are
reasonably requested by the Closing Agent and each is to pay one-half (1/2) of
Closing Agent's fees and Closing Agent’s expenses. In the absence of any
agreement, between the parties, closing expenses such as judgment and lien
searches, documentary stamp taxes and the recording of UCC-1 financing
statements in County and State records will be allocated according to local
custom.  Documentary stamps, intangible tax, recording of the UCC-1’s and any
other fees related to Buyers financing of the transaction shall be paid by the
Buyer. Such expenses shall include a judgment and lien search, documentary stamp
taxes and the recording of UCC-1 financing statements in County and State
records. Such closing documents shall include Seller(s) and Buyer(s) Affidavits,
Closing Agreement, Bill of Sale, Promissory Notes, Security Agreement, Closing
Statements, and other documents as may be necessary, in the opinion of the
Closing Agent, to effectuate the transaction. The parties agree that the Closing
Agent shall not be representing either Seller or Buyer.  All transferable taxes,
insurance, licenses, rents, utilities and any other customarily prorated items
shall be prorated as of the date of Closing.

 

4.  PROMISSORY NOTE AND SECURITY AGREEMENT: At the time of Closing, Buyer shall
execute in favor of the Seller a Promissory Note as set forth in paragraph E
above, personally guaranteed by the Buyer (s) or the shareholders of the Buyer,
if a corporation.  Buyer shall execute a Security Agreement giving Seller a lien
against all assets purchased hereunder until the indebtedness is paid in full.
Payment in full shall be due if any of the secured assets are sold to a third
party other than in the ordinary course of business.  The Security Agreement
shall be subordinate to any existing liens described herein and shall contain
the right of the Seller to obtain, if the Note is in default, a court appointed
receiver to preserve the business assets.  Further, Buyer shall execute UCC-1
forms which shall be recorded in the State of Florida public records, as per the
Uniform Commercial Code.  The collateral for the Security Agreement and Note
shall be the following:

 

a) All furniture, fixtures and equipment listed in Schedule "A", together with
all substitutions and replacements, as well as the product inventory of the
Business, Accounts Receivable and all records as a going concern.

 

b) A collateral assignment of the Lease Agreement as consented to by the
Landlord, if required, indicating that a default in either the Note or the Lease
Agreement by Buyer shall constitute a default in both, giving the Seller, at
Seller's option, the right to assume the Lease Agreement, re-enter the premises
and take control of the Business.

 

5.  BILL OF SALE: Seller shall deliver to Buyer at the Closing an Absolute Bill
of Sale for all of the assets to be purchased pursuant to this Contract to
include but not limited to all furniture, fixtures and equipment, and other
personal property included in this sale, as per the Schedule "A" list attached
hereto.  Seller warrants that it has good and marketable title to the assets
transferred by the Bill of Sale, free and clear of all liens and encumbrances,
except any liens or encumbrances specifically set forth on the Bill of Sale.

 

6.  ACCOUNTS RECEIVABLE:  Check (Ö) which is applicable.

(___) It is agreed that Seller's accounts receivable of $______________________
are included in the Purchase Price. Details of these receivables shall include
account names, numbers, amount and aging, and shall be delivered to Buyer at
Closing. Any increase or decrease from the above set forth herein shall adjust
the Purchase Price at Closing.  Where applicable, an increase shall be added to
the Promissory Note owed to the Seller and a decrease shall reduce the cash
down-payment. All receivables so transferred shall be guaranteed by the Seller,
and if uncollectible within 180 days, may be set-off against the next payment(s)
due under the Promissory Note owed to Seller.  If Buyer sets off any amount of
accounts receivable as provided for in this paragraph, Buyer shall assign to
Seller the right to collect said receivables.

 

Page 2 of  8

SELLER’S INITIALS  ______________
                                                                         BUYER’S
INITIALS  __DL____________ 

               
                                                                                                      BBF70
(Revised 01//06/03)  

--------------------------------------------------------------------------------

ALTERNATIVELY

 

(____) The accounts receivable of the Business for work done or goods sold prior
to and including the date of Closing (hereinafter, Seller's Accounts Receivable)
shall remain the property of Seller.  Buyer will forward to Seller payments
received by Buyer with respect to Seller's Accounts Receivable, and will
cooperate with Seller in providing all correspondence or other documents
received by Buyer with respect to Seller's Accounts Receivable and will
otherwise cooperate with Seller to enable Seller to collect Seller's Accounts
Receivable. 

 

7.  WARRANTY: Seller warrants that all outstanding liabilities of the Business,
except as specifically set forth herein, shall be paid in full on or before the
Closing of this sale, and that Buyer shall receive the assets of the Business
free and clear of any encumbrances other than the security interest which may be
created pursuant to the terms of this transaction.       

 

8.  INDEMNIFICATION AND RIGHT OF SET-OFF: Seller indemnifies Buyer and shall
hold Buyer harmless from any and all debts, claims, actions, losses, damages and
attorney's fees, existing or that may arise from or be related to Seller's
operation and ownership of the Business, except any liabilities assumed by Buyer
hereunder. In the event Buyer should become aware of any such claim against the
Business not disclosed by Seller prior to Closing, Buyer shall promptly notify
Seller, in writing, of such claim. In the event Seller does not satisfy said
claim or said claim is not disputed within ten (10) days from the receipt of
such notice, Buyer may, at its sole discretion, pay such claim and receive full
credit against the next payment(s) due under any Promissory Note” owed to Seller
under this Contract; and this right of set-off shall be incorporated into any
“Promissory Note.” In the event of a cash sale, or wholly third party financing,
the parties agree that the Closing Agent shall retain $_____ from the Seller's
closing proceeds for a period of __ days to secure the Seller's indemnification
responsibilities as provided for herein.

 

9.  ACCOUNTS PAYABLE: All accounts payable accruing up to and including the date
of the Closing shall remain the responsibility of Seller. Immediately from and
after the Closing, all incurred accounts payable shall be the sole
responsibility of Buyer.

 

10. INVENTORY OF GOODS: It is agreed that, included in the Purchase Price, the
inventory at Closing of marketable shall be be listed in Schedule “A”. An
itemized physical count of these goods held for resale shall be taken by Buyer
and Seller prior to the Closing and an increase or decrease as compared to this
cost shall adjust the total purchase price.  Where applicable, an increase shall
be added to the Promissory Note owed to Seller and a decrease shall reduce the
cash down payment from Buyer.

 

11. COVENANT NOT TO COMPETE:  Seller, including all officers, directors and
shareholders of Seller if Seller is a corporation, will not directly or
indirectly engage in or become interested in a similar business or any business
or activity incidental to the business being purchased or become the agent or
employee of any competitor of Buyer, or in any other way compete with Buyer,
other than employment of the Seller by the Buyer at the Business, within an area
encompassing a radius of  Two Hundred (200) miles from the location of the
Business for a period of Five (5) years from the Closing Date.  Seller
acknowledges that any remedy at law for breach of this covenant would be
inadequate and that Buyer will be entitled to injunctive relief to enforce this
Section, in addition to any other legal remedies available to Buyer for such
breach of this Section.  Seller acknowledges that the area covered by the
covenant not to compete, and the nature and duration of the restrictions in this
Section, are reasonable and necessary for the proper protection of Buyer.  If
any part of this Section is invalidated, the remainder of this Section will
nevertheless continue to be valid and enforceable.  If anyone successfully
contests the validity or enforceability of this Section in its present form
predicated upon the duration or area of coverage, this provision will not be
deemed invalid or unenforceable, but will instead be deemed modified, so as to
be valid and enforceable, to provide coverage for the maximum duration that any
Court of competent jurisdiction will deem reasonable, necessary and equitable.

 

12. FINANCIAL INFORMATION: Seller represents and warrants that the financial
information supplied to Buyer by Seller is true and correct and is a fair and
accurate representation of the financial condition and results of operation of
the Business. From the date of execution of this contract Buyer shall, at its
option, have fifteen (15) Calendar Days to request, in writing, any financial
information of Seller necessary to verify the financial condition of the
Business and the information supplied by Seller to Buyer. Buyer shall have 45
Calendar Days, after receipt of said additional information to verify the
information.  If there is a ten percent (10.0%) negative variance in any

Page 3 of  8

SELLER’S INITIALS  ______________
                                                                         BUYER’S
INITIALS  __DL____________ 

               
                                                                                                      BBF70
(Revised 01//06/03)  

--------------------------------------------------------------------------------

of the financial information furnished by the Seller, Buyer, in its sole
discretion, may cancel this contract by written notice to Seller and Broker
within the 45-day period set forth above. Buyer’s failure to notify Seller and
Broker within the time specified, shall constitute Buyer's absolute waiver of
this provision.

 

13. BUYER'S ACKNOWLEDGMENT: Buyer hereby acknowledges that Buyer is relying
solely on Buyer's own inspection of the Business and the representations of
Seller regarding the prior Business operating history, the value of the assets
being purchased and all other material facts. Broker(s) neither represented nor
warranted the accuracy of any facts, figures, books, records, memoranda,
financial information or data, of any kind, concerning the operations of Seller.
Broker has not conducted any independent investigation whatsoever of the
Business and the information provided by Seller to Broker. Moreover, Buyer
acknowledges that Broker has not verified any of the representations made by
Seller.

 

14. SELLER'S ACKNOWLEDGMENT: Seller acknowledges that Broker made no
representations concerning the creditworthiness, integrity or ability of Buyer
to complete this transaction.  Seller has relied solely on Buyer's
representations with respect thereto.   Seller acknowledges that the Broker has
performed all its duties pursuant to the listing agreement and has earned its
compensation as set forth therein.

 

15. LITIGATION: Except as noted herein, Seller represents and warrants that
there are no judgments, liens, actions, arbitrations, decrees, investigations or
proceedings pending or threatened before any court or before any federal, state,
municipal or other governmental body, commission or agency against Seller or
relating to the Business, its properties or business activity,

 

16. DEFAULT:  If Buyer fails to perform this Contract within the time specified
herein, including the payment of all deposits, the deposits paid by Buyer may be
retained by Seller as liquidated damages and full settlement of any claims or
the Seller may proceed in equity to enforce the Contract.  If Seller chooses to
receive all deposits as liquidated damages, the Seller agrees to disburse half
of the deposits to the Broker(s) involved. The “listing agreement” between
Seller and Broker shall continue in full force and effect. In the event Seller
shall default by failing to perform any of the covenants contained in this
Contract, or fails to provide information specified herein within fifteen (15)
days after a written request from Buyer to do so, or to otherwise close
according to the terms and conditions of this Contract, Buyer may seek specific
performance or terminate this Contract and receive the return of Buyers escrow
deposit, as well as seek reimbursement for any and all reasonable legal and
accounting fees and other costs incidental to inspecting the Business.
Regardless of whether Seller or Buyer should default under this Contract,
Broker's compensation shall be due and payable upon demand.

 

17. CONDITION OF EQUIPMENT: All furniture, fixtures and equipment, and other
personal property included in this sale, as set forth on Schedule "A", are being
purchased on an "AS IS" basis, without warranties of its merchantability or
fitness for any particular purpose. However, at the time of Closing, all
equipment shall be in working condition. It is the Buyers sole responsibility to
inspect the equipment prior to Closing to determine that the equipment is in
working condition.

 

18.LOSS OR DAMAGE: In the event there is any loss or damage to the Business
premises or any of the assets, improvements, systems or equipment included in
this sale at any time prior to Closing, the risk of loss shall be upon Seller.
Immediately from and after Closing, all risk of loss or damage shall be upon
Buyer.

 

19.BUSINESS DEPOSITS: Any and all amounts currently on deposit for the benefit
of the Business for utility services, leases, insurance, etc., are and shall
remain the sole property of Seller and are not included as part of the Purchase
Price. Buyer shall, as of the date of Closing, deposit such monetary amounts as
is necessary to continue the operation of the Business or the Seller shall
receive a credit for such deposits at Closing.

 

20.OPERATION OF THE BUSINESS BEFORE CLOSING: Seller hereby agrees, from the date
of execution of this contract to the date of Closing, to carry on the business
activities and operations of the Business diligently and in substantially the
same manner as has been customary in the past, and Seller shall not remove any
items, with the exception of product inventory sold in the normal course of
business.

 

21.BUSINESS TELEPHONE: Seller agrees to transfer to Buyer at Closing, and Buyer
agrees to accept all of Seller's right, title, interest and responsibility for
the Business telephone number(s), yellow page advertisements and any other
advertising that refers to said telephone number(s).

Page 4 of  8

SELLER’S INITIALS  ______________
                                                                         BUYER’S
INITIALS  __DL____________ 

               
                                                                                                      BBF70
(Revised 01//06/03)  

--------------------------------------------------------------------------------

 

22.BUSINESS MAIL:  After Closing, Seller agrees that all mail it receives
relating to the Business, shall be immediately forwarded to Buyer, and Buyer
agrees to immediately forward to Seller any personal mail of Seller.

 

23.BUSINESS RECORDS: At Closing, Seller shall deliver copies of all customer
accounts, records, and any other documents pertinent to the operation of the
Business which Seller has in its possession. Such records shall include copies
of those documents necessary to conduct business with suppliers and customers of
the Business.

 

24.BUSINESS PREMISES: Until Closing, Seller agrees to maintain the Business
premises, including heating, cooling, plumbing and electrical systems and
built-in fixtures, together with all other equipment and assets included in this
sale, in good working order and to deliver the premises in a clean and orderly
condition.

 

25.LICENSES AND PERMITS: Unless otherwise specified herein, Seller agrees to
cooperate with Buyer in obtaining, at Buyer's expense, any licenses, permits,
approvals or certificates necessary for the continued operation of the Business.
At closing, Seller warrants that to the best of its knowledge the Business and
premises are in compliance with all government regulations as to health, fire,
zoning and other licensing laws. Seller shall bear the cost of repairs and/or
alterations which are or may be required to allow Buyer to operate the Business
in a lawful manner.

 

26.FAMILIARIZATION: Seller agrees to spend, at no cost to Buyer, a period of 30
days, during normal business hours inclusive of holidays and Sundays from the
Closing Date, to assist Buyer and employees in the orderly transfer of the
Business.

 

27.BUSINESS TRADE NAME: Seller hereby grants Buyer, effective with the Closing
of this sale, any and all rights held by Seller in the trade name, "__________
CLEANER" and any variations thereof. Seller hereby waives any rights thereto,
and shall not directly or indirectly, after Closing, make use of such name.  If
the corporate and business trade names of the Seller are the same or similar,
the Seller shall be obligated to change its corporate name to a name unrelated
to the Business name within 90 days from the date of Closing.

 

28. LEASE OF PREMISES:  Within seven (7) days after the satisfaction of all
contingencies, but not less than ten (10) days prior to the date of Closing,
Seller shall execute an assignment for the lease on the Business premises with
the Landlord's written consent.  The Buyer shall assume the lease at Closing.
This contract shall be subject to such consent where consent is required.
 Alternatively, at Buyer's option, Seller shall assist Buyer, within the time
constraints set out above, to obtain a new lease on substantially the same terms
and conditions as the existing lease, to be effective as of the Closing Date.  

 

29.INCORPORATION BY BUYER: It is acknowledged and agreed that Buyer may elect to
incorporate. In such event, the Buyer shall assign this Contract to the newly
formed corporation. Buyer shall cause the corporation to ratify and adopt the
terms and conditions of this Contract. The original Buyer shall continue to be
personally liable for the performance of the terms, covenants and conditions
herein. In the event the Buyer is a corporation, the signatory to this Agreement
shall, in addition to the corporation, be personally liable for the performance
of the terms, conditions and covenants contained herein.

 

30.PRE-CLOSING COVENANTS: Buyer and Seller agree not to disclose to any third
party the terms and conditions of this transaction prior to the date of Closing,
except to the party's attorneys, accountants or other professional advisors.
Buyer further agrees not to visit the business premises prior to Closing,
discuss the pending sale, contact employees, vendors or customers, without
Seller’s approval.

 

31.AUTHORITY: The undersigned have the full authority to enter into this
Contract and to conclude the transaction described herein.  This Agreement has
been duly authorized, executed and delivered by Seller and Buyer and constitutes
a legal, valid and binding obligation, enforceable against each of them in
accordance with its terms.  The execution, delivery and performance of this
Agreement by Seller and Buyer will not constitute a violation of its Certificate
of Incorporation or its By-Laws or any other third party agreement.

 

32.GOVERNING LAW:  This Contract shall be governed by the laws of the state of
Florida. The parties hereby consent to personal jurisdiction and venue, for any
action arising out of a breach or threatened breach of this Agreement in the
Circuit Court in and for ___________ COUNTY, FLORIDA. The parties hereby agree
that any controversy which may arise under this Agreement would involve
complicated and difficult factual and legal

Page 5 of  8

SELLER’S INITIALS  ______________
                                                                         BUYER’S
INITIALS  __DL____________ 

               
                                                                                                      BBF70
(Revised 01//06/03)  

--------------------------------------------------------------------------------

issues.  Therefore, any action brought by either party, alone or in combination
with others, whether arising out of this Agreement or otherwise, shall be
determined by a Judge sitting without a jury. Any breach of this Agreement shall
result in the prevailing party being entitled to receive from the other party
all of its reasonable Attorneys fees, costs, and expenses incurred at both the
trial and appellate levels.

 

33. ESCROW DISPUTES: In the event of a dispute at any time among Buyer, Seller
and/or Broker which may involve funds held in escrow by Broker and/or Escrow
Agent, all parties shall agree to be bound under the terms of Paragraph 32
hereinabove. Broker and/or Escrow Agent may hold such funds in escrow until such
time as the parties have either resolved the dispute or submitted it to
resolution through mediation, arbitration, or otherwise. However, if Broker is
holding an escrow, the Broker shall nonetheless notify the Florida Real Estate
Commission of such escrow dispute.  The Escrow Agent shall be under no
responsibility in respect to the Escrow Funds deposited with it other than
faithfully to follow the instructions herein contained.  The Escrow Agent may
advise with counsel and shall be fully protected in any actions taken in good
faith, in accordance with such advice.  The Escrow Agent shall not be required
to institute legal proceedings of any kind and shall be fully protected in
acting in accordance with any written instructions given to the Escrow Agent
hereunder and believed by the Escrow Agent to have been signed by the proper
parties.  The Escrow Agent assumes no liability under this Agreement except that
of a stakeholder.  If there is any dispute as to whether the Escrow Agent is
obligated to deliver the Escrow Funds, or as to whom that sum is to be
delivered, the Escrow Agent will not be obligated to make any delivery of said
sum, but in such event may hold said sum until receipt by the Escrow Agent of
any authorization in writing signed by all of the persons having an interest in
such dispute, directing the disposition of said sum, or in the absence of such
authorization, the Escrow Agent may hold the sum until the final determination
of the rights of the parties in an appropriate proceeding.  If such written
authorization is not given, or proceedings for such determination are not begun
and diligently continued, the Escrow Agent may, but is not required to, bring an
appropriate action or proceeding for leave to deposit said sum in court, pending
such determination.  In making delivery of the Escrow Funds in the manner
provided for in this Agreement, the Escrow Agent shall have no further liability
in the matter, and Seller and Buyer shall be jointly and severally liable for
all of Escrow Agent's costs and fees, to include without limitation attorney's
fees related to the performance of Escrow Agent's duties hereunder.

 

34. WAIVER:  No waiver of any provisions of this contract shall be effective
unless it is in writing, signed by the party against whom it is asserted and any
such waiver shall only be applicable to the specific instance to which it
relates and shall not be deemed to be a continuing waiver.

 

35. PARAGRAPH HEADLINES: Captions and paragraph headlines in this Contract are
for convenience and reference only and do not define, describe, extend or limit
the scope or intent of this contract or provision herein.

 

36. BINDING EFFECT: This contract shall bind and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of the parties
hereto. The parties acknowledge that this Contract, including all covenants,
representations, warranties and agreements, shall survive the Closing of this
transaction.

 

37. ENTIRE AGREEMENT:  Time is of the essence.  This Purchase Contract and
Receipt constitutes the entire agreement and under-standing of the parties and
cannot be modified except in writing executed by all parties. All the terms,
conditions, covenants and representations made herein shall survive the Closing
of this transaction.

 

38. SEVERABILITY: In the event that any of the terms, conditions or covenants of
this Contract are held to be unenforceable or invalid by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions, or
portions thereof, shall not be affected thereby and effect shall be given to the
remaining provisions.

 

39. CONTRACT REVIEW: From the date of acceptance of this Contract, Buyer and
Seller shall have five (5) business days from the date of the last party to
execute the Contract to have this Contract including all addenda or amendments,
reviewed by their respective attorneys for the sole purpose of verifying that
the form and language used herein adequately protects their clients and to make
any necessary language changes within such time. The substance and material
terms of this Contract shall remain unchanged.

 

40. TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Typewritten or handwritten provisions
inserted in this form and acknowledged by the parties by their initials shall
control all printed provisions in conflict therewith.

Page 6 of  8

SELLER’S INITIALS  ______________
                                                                         BUYER’S
INITIALS  __DL____________ 

               
                                                                                                      BBF70
(Revised 01//06/03)  

--------------------------------------------------------------------------------

 

41. BROKER: Broker shall be deemed to include ___________________ REALTY and
_______________, INC.

 

42. ENVIRONMENTAL: The parties acknowledge having been advised by the Broker
that they are aware of the health, liability and economic impact of
environmental matters relative to real estate transactions, which may include
the sale of the Business or the lease of the premises where the Business is
conducted. The Broker specifically affirms that it does not conduct, advise
and/or have any knowledge of environmental matters, nor does it undertake or
conduct analyses thereof.  The parties are advised to retain qualified
environmental professionals to determine if any hazardous toxic wastes,
substances or other undesirable materials or conditions exist on the property
and if so, whether any health danger or other liability exists and whether such
substances may have been used during the construction or operation of the
business or buildings, or may be present as a result of previous activities on
property.  Various laws and regulations have been enacted at the federal, state
and local level dealing with the use, storage, handling, removal, transportation
and disposal of toxic or hazardous wastes and substances. Depending upon past,
current and proposed uses of this property, the parties acknowledge that it is
prudent to retain an environmental expert to conduct a site investigation and/or
building inspection. If hazardous or toxic substances exist or are contemplated
to be used at the property, special governmental approvals or permits may be
required. Further, the cost of removal and disposal of such materials may be
substantial. Consequently, the assistance of legal and technical experts should
be obtained where these substances are or may be present.

 

43. TAX DISCLOSURE: Florida Statute, 212.10, governs the sales tax liability of
parties involved in the sale or exchange of business assets. Broker discloses
the existence of said statutory provision as well as the potential transferee
liability purported to be created therein.  However, Broker specifically
disclaims any responsibility as to whether and/or to what extent said statutory
provision is applicable to this transaction. Broker advises that the parties
hereto seek the assistance of independent counsel. The parties acknowledge that
they have been advised by the Broker to seek advice as to the allocation of the
purchase price, as is required by law. Buyer and Seller acknowledge that certain
Federal Income Tax and State of Florida laws and taxes may be applicable to this
transaction.

 

44. REAL PROPERTY:  If the sale of the business includes real property, the sale
of the real property portion shall be in terms of the FARBAR contract attached
hereto and made a part hereof.  The terms of the FARBAR contract shall relate
only to the real property.

 

45. NOTE PREPAYMENT: The Buyer may pay-off the balance owed on the Promissory
Note, as listed in Paragraph 4 above, early, without a prepayment penalty.

 

46. LIENS: All existing liens, as referenced in Paragraph 4 above, must be
satisfied at Closing.

 

47. CONTINGENCY: This Standard Asset Purchase Contract and Receipt is contingent
upon the Buyer, at its sole expense, successfully auditing the Assets and
business operation of the Seller.  In the event that the Buyer cannot receive a
satisfactory audit, this Standard Asset Purchase Contract and Receipt shall be
cancelled without penalty to the Buyer.

 

48. DEPOSIT*: $25,000 Deposit to be made after acceptance and upon receipt of
all investigation material as outlined in Exhibit A.

 

49. CLOSING UPON AUDIT**: The Closing Date shall be within 5 days of the
completed Audit.

 

50. PUBLIC DISCLOSURE: Without the prior written consent of the other, which
written consent will not be unreasonably withheld, no party to this Agreement
will, and will each cause their respective representatives not to, make any
release to the press or other public disclosure with respect to either the fact
that discussions or negotiations have taken place concerning the transactions
contemplated by this Agreement, the existence or contents of this Agreement or
any prior correspondence relating to this transactions contemplated by this
Agreement, except for such public disclosure as may be necessary.

 

Page 7 of  8

SELLER’S INITIALS  ______________
                                                                         BUYER’S
INITIALS  __DL____________ 

               
                                                                                                      BBF70
(Revised 01//06/03)  

--------------------------------------------------------------------------------

INSTRUCTIONS TO CLOSING AGENT: Both Seller and Buyer direct the Closing Agent to
disburse at Closing the full amount of the brokerage fee specified in agreements
with the parties and via any cooperative agreements between the brokers, unless
such fees were retained from Escrow Funds or paid in advance in all or in part.
For reference purposes, the participating licensees, their Agency Status and
respective brokerage firms is printed below.

        

________________________                          TRANSACTION

Selling Real Estate Licensee (Print)        Agency Status

 

_______________________ REALTY

Selling Real Estate Firm

 

____________________                                     TRANSACTION

Listing Real Estate Licensee (Print)          Agency Status

 

___________________, INC.

Listing Real Estate Firm

 

 

THIS IS A LEGALLY BINDING AND FULLY ENFORCEABLE CONTRACT, read it carefully. If
you wish counsel then please seek assistance from an attorney and/or accountant
prior to executing this document. Broker is not qualified to give legal or
financial advice. A facsimile copy of this document and signatures shall be
considered for all purposes as original.

 

DATED and RECEIVED on August 03, 2016 at the hour of 3:00 o'clock PM.

 

The undersigned Buyer expressly acknowledges fully reading, understanding and
receiving a copy of this document.

Experience Art and Design, Inc.        Street Address: 7260 W Azure Drive, Suite
140952

BUYER: Printed Name

By: __________/s/Derrick LEfcoe_____________________        City: Las
Vegas______ State: NV Zip: 89130

       Signature                                        Title, if a Corporation

By: _________Derrick Lefcoe_________________________         Phone: (_702_)
347_- 8521__

       Printed Name

By: _______________________________________________ who personally guarantees
Buyer’s performance of this Agreement.

 

SELLER'S ACCEPTANCE:  I/we accept the foregoing offer and agree to sell the
above-described business and assets on the terms and conditions of the contract.
 Seller acknowledges fully reading, understanding and receiving a copy of this
document.

DATED and ACCEPTED on August 3, 2016 at the hour of 11:22 o'clock AM.

 

 

________________________________________________          Address:
_________________________________________________

SELLER: Printed Name

 

By: ____________________________ ___________________          City:
__________________________ State:__FL_ Zip: ________

       Signature                                            Title, if a
Corporation

 

By: _______________________________________________           Phone: (_____)
________ - ______________

       Printed Name

 

By: ______________________________________________ who personally guarantees
Seller’s performance of this Agreement.

 

 

COUNTER OFFER: [___] Seller counters Buyer’s offer via markings hereon [___], or
separate attachment [___] and signs this acceptance based upon Buyer’s agreeing
to said changes. To accept this Counter Offer, Buyer must initial each change or
sign said attachment, and deliver same to Seller by 5:00 PM on: ___________
_____, _____.

 

 

SELLER'S REJECTION: [___] Seller rejects Buyer’s offer and declines to Counter
Offer.

Date:           _________ ____, ______   _______________________________
  _______________________________

                                                      Seller’s Signature
                                   Seller’s Printed Name

 

Page 8 of  8

SELLER’S INITIALS  ______________
                                                                         BUYER’S
INITIALS  __DL____________ 

               
                                                                                                      BBF70
(Revised 01//06/03)  